In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 14-471V
                                     Filed: November 25, 2015

*************************                                PUBLISHED
CARIE BROWN, parent of K.B., a minor, *
                                           *             Special Master Hamilton-Fieldman
                     Petitioner,           *
                                           *
v.                                         *             Attorneys’ Fees and Costs;
                                           *             Contested; McCulloch Hourly
SECRETARY OF HEALTH                        *             Rates; Hours Expended.
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
*************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.
Debra Begley, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

       On June 4, 2014, Carie Brown (“Petitioner”) filed a petition on behalf of her minor son,
K.B., pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to
-34 (2006). Petitioner alleged that the administration of an influenza (“flu”) vaccine on October
14, 2011, and a Hepatitis A (“hep A”) vaccine on November 18, 2011, caused K.B. to suffer
from Guillain-Barré syndrome (“GBS”). On March 19, 2015, the undersigned issued a decision
awarding compensation to Petitioner. Judgment entered on the decision on March 27, 2015.

        On August 7, 2015, Petitioner’s counsel filed a motion seeking reimbursement for
$15,206.37 in attorneys’ fees and $2,585.34 in attorneys’ costs. Petitioner’s counsel verified that
Petitioner had not personally incurred any costs in pursuit of her claim. See General Order #9
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with Vaccine Rule 18(b), a
party has 14 days to identify and move to delete medical or other information, that satisfies the criteria in
§ 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material fits
within the requirements of that provision, such material will be deleted from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
Statement, filed August 7, 2015.

        On August 11, 2015, Respondent filed a motion to stay the proceedings pending the
undersigned’s issuance of a decision in Houck v. Sec’y of Health & Human Servs., No. 11-509V,
which, Respondent argued, involved contested issues identical to those in the instant case.
Petitioner objected to any suspension of the proceedings. See Petitioner’s Objections to
Respondent’s Motion to Suspend Proceedings, filed August 17, 2015.

        On October 16, 2015, Petitioner’s counsel filed an amended motion for fees and costs.
Although Petitioner’s counsel amended his application to reflect the rates approved in
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015), mot. for reconsid. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21
2015), the substance of the application otherwise remained unchanged. Petitioner’s counsel
applied for attorneys’ fees amounting to $15,267.37 and attorneys’ costs amounting to $2,585.34.
The total amount requested was $17,852.71.

        On October 20, 2015, the undersigned convened a status conference to discuss counsel’s
pending fees and costs application. During the status conference, the undersigned informed the
parties that she intended to compensate Mr. Homer and his firm’s staff at the rates that were
awarded in McCulloch, and that counsel’s amended application would be granted in full. See
Order, filed October 21, 2015, at 1-2. The undersigned directed Petitioner’s counsel to draft a
decision that incorporated the McCulloch rates and awarded compensation for the full amount of
requested fees and costs. Petitioner’s counsel filed his draft on October 27, 2015. On November
5, 2015, Respondent’s counsel communicated informally to the undersigned’s staff that
Respondent does not intend to file a response to Petitioner’s draft. This matter is now ripe for a
decision.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). The undersigned acknowledges Respondent’s continued objections to the
McCulloch rates but remains in agreement with McCulloch’s outcome. Based on the
reasonableness of Petitioner’s request, the undersigned GRANTS Petitioner’s amended request
for payment of attorneys’ fees and costs in full. Respondent’s pending motion to stay is
DENIED as moot.

        In addition, the undersigned awards compensation for 1.5 hours of attorney time,
expended by Christina Ciampolillo at an hourly rate of $300.00, for her preparation for the
substantive status conference held on October 20, 2015, and for the submission of a draft decision
on attorneys’ fees and costs. This amounts to an additional $450.00.

       Accordingly, the undersigned awards:

               A lump sum of $18,302.71, representing reimbursement for attorneys’ fees
               and costs, in the form of a check payable jointly to Petitioner, Carie Brown,
               and Petitioner’s counsel, Mr. Ronald Homer, of the law firm of Conway,


                                                2
                Homer & Chin-Caplan, P.C.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 3

        IT IS SO ORDERED.

                                                         /s/Lisa D. Hamilton-Fieldman
                                                         Lisa D. Hamilton-Fieldman
                                                         Special Master




3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     3